This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-1990

                                    State of Minnesota,
                                       Respondent,

                                            vs.

                                Patrick Perry Paczkowski,
                                        Appellant.

                                Filed December 14, 2015
                                       Affirmed
                                      Reyes, Judge

                             Wabasha County District Court
                                 File No. 79CR13455

Lori Swanson, Attorney General, James B. Early, Assistant Attorney General, St. Paul,
Minnesota; and

Karen Kelly, Wabasha County Attorney, Wabasha, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Suzanne M. Senecal-Hill,
Assistant State Public Defender, St. Paul, Minnesota (for appellant)

       Considered and decided by Reyes, Presiding Judge; Connolly, Judge; and

Rodenberg, Judge.

                         UNPUBLISHED OPINION

REYES, Judge

       On appeal following his conviction of fifth-degree possession of a controlled

substance, appellant argues that (1) the evidence was insufficient to prove that he
constructively possessed the pipe containing methamphetamine and (2) the district court

committed reversible error by admitting evidence that he had smoked methamphetamine

three days prior to his arrest. We affirm.

                                             FACTS

       On May 22, 2013, H.P., the owner of a farm located near Plainview, Minnesota,

called 911 to report two people rummaging through some sheds on her property. During

the call, she stated “now they’re both smoking drugs.” Officers testified that when they

arrived at the farm, appellant Patrick Perry Paczkowski was sitting in the driver’s seat of

a car, owned by his roommate. His friend, M.V., was sitting in the front passenger seat.

A Pyrex glass pipe, with a white, powdery substance in its bowl, was in plain view on the

gear-shift box located between the two seats.

       At the scene, a police deputy conducted separate, recorded interviews with

appellant and M.V. In his recorded interview, appellant told the deputy that M.V. had

previously lived on the farm, and she had obtained permission from the owners to return

that day to retrieve some of her property. At first, appellant denied knowing anything

about the pipe in the car, but later he said he thought it was M.V.’s. He told the deputy

they had not used the pipe, and he did not know how the substance got into the pipe.

When asked if he smokes methamphetamine, appellant answered, “No.” However, he

did acknowledge that he had smoked it “a long time ago.”

       In M.V.’s recorded interview, her version of the day’s events was different. M.V.

told the deputy eight times that the pipe did not belong to her and that it was appellant’s.

The deputy confronted appellant with M.V.’s version of events and recorded a second


                                               2
interview. During this interview, appellant reiterated his previous story. But, this time,

he admitted the last time he smoked methamphetamine “was probably like three days

ago.” After the pipe field-tested positive for the presence of methamphetamine, the

deputy arrested both appellant and M.V.

       The deputy testified that after he finished booking M.V., he walked past appellant

in the holding cell to get to the garage where he parked his squad car. While he was

waiting for the door to open, the deputy wished him well, or something to that effect. In

response, appellant told the deputy that the pipe was his. The deputy did not reply and

continued into the garage.

       Appellant was charged with fifth-degree possession of a controlled substance. A

jury trial was held. At trial, a forensic scientist testified that she analyzed the pipe

contents and found that it was methamphetamine.

       M.V. testified that the pipe was hers and that she had previously entered a plea of

guilty to possession of methamphetamine arising from this incident. She explained that

she had initially told the deputy that the pipe was not hers because she was afraid. She

testified that appellant never used or touched the pipe that day. However, she also

testified that the pipe showed up on the gear-shift box at some point when appellant was

alone in the car. Appellant testified that when the officers arrived at the scene, he was

not in the car. He also denied possessing any methamphetamine or the pipe that day.

       The jury found appellant guilty of fifth-degree possession of a controlled

substance. The court sentenced him to the presumptive 13-month stayed sentence, placed




                                               3
him on probation for ten years, and required him to serve 180 days in jail. This appeal

follows.

                                      DECISION

I.     The evidence in the record is sufficient for the jury to have reasonably
       concluded that appellant constructively possessed the methamphetamine.

       Appellant first argues that there is insufficient evidence to support the jury’s

verdict. When presented with a claim of insufficient evidence, this court’s review is

limited to a careful analysis of the record to determine whether the evidence presented at

trial, viewed in a light most favorable to the conviction, is sufficient to allow the jury to

reach the verdict that it did. State v. Ortega, 813 N.W.2d 86, 100 (Minn. 2012). In doing

so, this court must assume “the jury believed the state’s witnesses and disbelieved any

evidence to the contrary.” State v. Moore, 438 N.W.2d 101, 108 (Minn. 1989).

       To obtain a conviction for possession of a controlled substance, the state had to

prove that appellant possessed the substance and knew the nature of the substance. State

v. Florine, 303 Minn. 103, 104, 226 N.W.2d 609, 610 (1975). Appellant challenges only

the possession element. The parties agree that this is a constructive-possession case

because the methamphetamine was found on the gear-shift box of the car.

       Constructive possession occurs when a strong inference exists “that the defendant

at one time physically possessed the substance and did not abandon his possessory

interest in the substance but rather continued to exercise dominion and control over it up

to the time of the arrest.” Id. at 105, 226 N.W.2d at 610. In order to prove constructive

possession, the state had to show



                                               4
              (a) that the police found the substance in a place under
              [appellant's] exclusive control to which other people did not
              normally have access, or (b) that, if police found it in a place
              to which others had access, there is a strong probability
              (inferable from other evidence) that [appellant] was at the
              time consciously exercising dominion and control over it.

Id. at 105, 226 N.W.2d at 611.

       A conviction can rest on direct or circumstantial evidence. See, e.g., State v.

Silvernail, 831 N.W.2d 594, 598-600 (Minn. 2013); State v. Flowers, 788 N.W.2d 120,

133-34 (Minn. 2010). Here, the state offered direct evidence as well as a combination of

direct and circumstantial evidence to prove that appellant constructively possessed the

methamphetamine.1 The direct evidence offered by the state included the deputy’s

testimony that appellant admitted to him that the pipe was his and the forensic scientist’s

testimony that the contents of the pipe were methamphetamine. Since appellant admitted

it was his pipe and methamphetamine was in the pipe, there is a strong inference from the

direct evidence that appellant was exercising dominion and control over the

methamphetamine.

       Appellant argues that his admission to the deputy is “quite suspect” because it

stands in “stark contrast” to the remaining facts of the case. Appellant specifically

1
  In State v. Porte, we stated that if the state’s direct evidence, by itself, is sufficient to
prove each element of the charged offense, we apply the traditional standard of review;
but if the state’s direct evidence, by itself, is insufficient to prove each element of the
charged offense, and the state also relies on circumstantial evidence to prove one or more
elements, the circumstantial-evidence standard of review is applicable. 832 N.W.2d 303,
309 (Minn. App. 2013) (applying circumstantial-evidence standard of review because
state introduced insufficient direct evidence of possession of requisite amount of
controlled substance); see also State v. Slayers, 858 N.W.2d 156, 161 (Minn. 2015)
(applying traditional standard of review because state introduced sufficient direct
evidence of possession of firearm).

                                               5
highlights M.K.’s testimony that the pipe was solely hers and her guilty plea. However,

the jury heard this evidence and rejected it. See Moore, 438 N.W.2d at 108 (stating that

we must assume “the jury believed the state’s witnesses and disbelieved any evidence to

the contrary.”). Further, because constructive possession need not be exclusive, but may

be shared, M.K.’s guilty plea does not preclude a finding that appellant also possessed the

pipe. See State v. Smith, 619 N.W.2d 766, 770 (Minn. App. 2000) (citations omitted),

review denied (Minn. Jan. 16, 2001). Accordingly, we conclude there is direct evidence

sufficient to support appellant’s conviction of fifth-degree possession of a controlled

substance.

       Even under the heightened-scrutiny standard we apply for convictions based on

circumstantial evidence or a combination of direct and circumstantial evidence, we

conclude that the evidence in the record is sufficient to support appellant’s conviction.

See State v. Al-Naseer, 788 N.W.2d 469, 473 (Minn. 2010). Under the circumstantial-

evidence standard, we apply a two-step analysis. Silvernail, 831 N.W.2d at 598. We first

identify the circumstances proved, giving deference to the fact-finder and construing the

evidence in the light most favorable to the verdict. State v. Andersen, 784 N.W.2d 320,

329 (Minn. 2010). Under this step, we assume that the fact-finder accepted the state’s

version of events and rejected the defendant’s version. See Al-Naseer, 788 N.W.2d at

473. The second step requires this court “to determine whether the circumstances proved

are consistent with guilt and inconsistent with any rational hypotheses except that of

guilt.” Silvernail, 831 N.W.2d at 599 (quotation omitted). “We examine independently

the reasonableness of all inferences that might be drawn from the circumstances proved,


                                             6
including the inferences consistent with a hypothesis other than guilt.” Id. (quotations

omitted).

       Taken in the light most favorable to the verdict, the evidence establishes the

following circumstances: (1) H.P. reported that she saw appellant and M.V. smoking

drugs; (2) when the officers arrived at the farm, appellant was sitting in the driver’s seat

of the car, and M.V. was sitting in the passenger seat; (3) a Pyrex glass pipe, with a white

substance in its bowl, was in plain view on the gear-shift box of the car; (4) when

interviewed at the farm, M.V. told the deputy that the pipe was appellant’s; (5) appellant

admitted to the deputy that the pipe was his; (6) the pipe was consistent with those used

to smoke drugs; (7) the white substance tested positive for methamphetamine; and

(8) M.V. testified at trial that the pipe appeared on the gear-shift box sometime when

appellant was alone in the car. We conclude that these circumstances proved are

consistent with the conclusion that appellant possessed the pipe with methamphetamine,

and inconsistent with any rational hypotheses except that of guilt.

II.    The district court did not abuse its discretion by admitting the portion of
       appellant’s recorded interview in which he admitted to using
       methamphetamine three days before his arrest.

       At the beginning of the trial, appellant requested that the court redact the portion

of his recorded interview with the deputy in which he admitted to smoking

methamphetamine three days before his arrest. He argued the statement was Spreigl

evidence and was highly prejudicial. The district court denied appellant’s request,

finding that it was not Spreigl evidence and that the probative value of his statement far

outweighed the prejudicial impact. In making this determination, the district stated that


                                              7
since the key issue in this case was not whether there was methamphetamine found but

rather who possessed it, the admissions made by appellant and M.V. that they had

recently used methamphetamine was more probative then prejudicial. The court further

stated that it was not prejudicial because the jury would know that these two individuals

were in a car that contained methamphetamine in a smoking device, suggesting recent

ingestion of the substance.

       “Evidentiary rulings rest within the sound discretion of the trial court and will not

be reversed absent a clear abuse of discretion. On appeal, the appellant has the burden of

establishing that the trial court abused its discretion and that appellant was thereby

prejudiced.” State v. Amos, 658 N.W.2d 201, 203 (Minn. 2003) (citation omitted). An

erroneous “evidentiary ruling will not be reversed unless the error substantially

influenced the jury’s verdict.” State v. Carridine, 812 N.W.2d 130, 141 (Minn. 2012).

       Evidence of prior bad acts or criminal convictions is not admissible to prove the

character of a person to show that he or she acted in conformity with that character. See

Minn. R. Evid. 404(b) (providing for the admissibility of prior bad acts evidence only to

show motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of

mistake or accident); State v. Spreigl, 272 Minn. 488, 490, 139 N.W.2d 167, 169 (1965).

But references to prior bad acts may be admissible to show the context of a statement.

See State v. Czech, 343 N.W.2d 854, 856-57 (Minn. 1984) (holding references to other

crimes was relevant to show context of conversations with undercover agents). In these

instances, “[t]he trial court must balance the probative value of the evidence against its




                                              8
potential for unfair prejudice.” State v. Stafford, 404 N.W.2d 918, 921 (Minn. 1987). “If

there is doubt as to the balance, the evidence should be excluded.” Id.

       In this case, appellant’s statement was not admitted for the improper purpose of

showing that he acted in conformity with his bad character. That is, it was not admitted

to cause the jury to infer that since appellant had previously used methamphetamine, he

possessed the methamphetamine in this instance. Rather, the statement was admitted to

show the context of appellant’s entire recorded interview with the deputy. When first

questioned by the deputy if he smoked methamphetamine, appellant answered, “No.”

After subsequent questioning, he acknowledged he had smoked it “a long time ago.”

Shortly thereafter, appellant told the deputy the last time he smoked “was probably, like

three days ago.” If the statement had been redacted, the jury would have been left to

believe that the last time appellant smoked methamphetamine was “a long time ago.”

Further, it showed that appellant made several inconsistent statements and redactions in

his interview, which could impact the credibility of his testimony. Therefore, we

conclude that the district court did not abuse its discretion by admitting appellant’s

statement that he smoked methamphetamine three days ago as it provided context to his

statements.

       Moreover, the admission of the statement did not substantially influence the jury’s

verdict. The statement did not play a significant role in persuading the jury to conclude

that appellant possessed the methamphetamine because other sufficient evidence

supported that conclusion. Appellant admitted to the deputy that the pipe containing

methamphetamine was his. Further, appellant was seen smoking drugs, and he was found


                                              9
seated directly next to the pipe. Finally, M.V. told the deputy that the pipe belonged to

appellant.

   Affirmed.




                                            10